Case 2:21-cv-00759-JS-SIL Document 11-1 Filed 03/02/21 Page 1 of 5 PagelD #: 58

EXHIBIT A
Case 2:21-cv-00759-JS-SIL Document 11-1 Filed 03/02/21 Page 2 of 5 PagelD #: 59

STATE OF NEW YORK

DEPARTMENT OF STATE

I hereby certify that the annexed copy has been compared with the
original document in the custody of the Secretary of State and that the same

is true copy of said original.

 

Rev. 06/07

WITNESS my hand and official seal of the
Department of State, at the City of Albany, on
September 19, 2017.

 

Brendan W. Fitzgerald
Executive Deputy Secretary of State
Case 2:21-cv-00759-JS-SIL Document 11-1 Filed 03/02/21 Page 3 of 5 PagelD #: 60

CERTIFICATE OF INCORPORATION
OF
PAN KING INC

Under Section 402 of the Business Corporation Law

I, the undersigned, a natural person of at least 18 years of age, for the purpose of forming a
corporation under Section 402 of the Business Corporation Law of the State of New York hereby
certify:

FIRST: The name of the corporation is:

PAN KING INC

SECOND: This corporation is formed to engage in any lawful act or activity for which a corporation
may be organized under the Business Corporation Law, provided that it is not formed to
engage in any act or activity requiring the consent or approval of any state official,
department, board, agency or other body without such consent or approval first being
obtained.

THIRD: The county, within this state, in which the office of the corporation is to be located is
NASSAU.

FOURTH: The total number and value of shares of common stock which the corporation shall have
authority to issue is: 200 SHARES WITH NO PAR VALUE.

FIFTH: The Secretary of State is designated as agent of the corporation upon whom process
against it may be served. The address within or without this state to which the Secretary of
State shall mail a copy of any process against the corporation served upon him or her is:

PRATIK K PATEL
8 JERUSALEM AVENUE
HICKSVILLE, NY 11801

SIXTH: The existence of the corporation shall begin upon filing of these Certificate of
Incorporation with the Department of State.

SEVENTH: The corporation shall have a perpetual existence.

I certify that I have read the above statements, | am authorized to sign this Certificate of Incorporation,
that the above statements are true and correct to the best of my knowledge and belief and that my
signature typed below constitutes my signature.

DOS-1239-f-11 (Rev. 02/12) FILE NUMBER: 170919010470: DOS ID: 5204632 Page | of 2
Case 2:21-cv-00759-JS-SIL Document 11-1 Filed 03/02/21 Page 4 of 5 PagelD #: 61

PRATIK K PATEL (signature)

PRATIK K PATEL, INCORPORATOR.
26 QUEENS LN
NEW HYDE PARK, NY 11040

Filed by:
HARVINDER DHODY
254 S Broadway
Hicksville, NY 11801

FILED WITH THE NYS DEPARTMENT OF STATE ON: 09/19/2017
FILE NUMBER: 170919010470; DOS ID: 5204632

Page 2 of 2
N.Y.s Gamer O28 /erare SIL Document 11-1 Filed 03/02/21 Page 5 of 5 PagelD #: 62
DIVISION OF CORPORATIONS AND STATE RECORDS ALBANY, NY 12231-0001

ONLINE FILING RECEIPT

ENTITY NAME: PAN KING INC

DOCUMENT TYPE: INCORPORATION (DOM. BUSINESS) COUNTY: NASS

FILED:09/19/2017 DURATION: PERPETUAL CASH#:170919010470 FILE#:170919010470
DOS ID:5204632

FILER: EXIST DATE

HARVINDER DHODY 09/19/2017
254 S BROADWAY
HICKSVILLE, NY 11801

ADDRESS FOR PROCESS:

PRATIK K PATEL
8 JERUSALEM AVENUE
HICKSVILLE, NY 11801

REGISTERED AGENT:

STOCK: 200 NPV

    

oe a
i 3
°o 3
6 &e
e we <, yy _

“Tap |
“MENT o%..

The corporation is required to file a Biennial Statement with the Department of
State every two years pursuant to Business Corporation Law Section 408.
Notification that the Biennial Statement is due will only be made via email. Please
go to www.email.ebiennial.dos.ny.gov to provide an email address to receive an
email notification when the Biennial Statement is due.

SERVICE COMPANY: ** NO SERVICE COMPANY **
SERVICE CODE: 00

FEE 3 135.00 PAYMENTS 135.00
FILING: 125.00 CHARGE 135.00
TAX: 0.00 DRAWDOWN 0.00
PLAIN COPY: 0.00
CERT COPY: 10.00
CERT OF EXIST: 0.00

DOS-1025 (04/2007)

 

 

Authentication Number: 1709190475 To verify the authenticity of this document you
may access the Division of Corporation’s Document Authentication Website at
http: //ecorp.dos.ny.gov

 

 
